DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends a.magnet object is not part of the invention and further modify the magnet object add no new structure to the invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt 9718175 in view of Coleman  Jr et al 6312138.
Burkhardt discloses the claimed invention as shown below except for a magnet head with a through hole as shown below.

1. A tool for retrieving magnetic objects, the tool comprising: a flexible rod 128; a handle 130coupled to a first end of the flexible rod; and a magnetic head 126coupled to a second end of the flexible rod, wherein the magnetic head comprises a through-hole (this is what the 103 obviousness is for) for retrieving the magnetic objects.

2. The tool of claim 1, wherein the flexible rod is statically-positionable. See Fig.3 &1333

3. The tool of claim 1, wherein the flexible rod is extendable/retractable for allowing a user to set different lengths of the flexible rod. See Figs 3&6

4. The tool of claim 1, wherein the flexible rod is configurable to allow the magnetic head to be oriented in different directions for retrieval of the magnetic objects.See Figs 3&6

5. The tool of claim 1, wherein the handle is detachably coupled to the first end of the flexible rod. This is the 103 rejection obiviousness.


6. The tool of claim 1, further comprising a light member disposed within/on the handle, to aid user visibility of automotive engine sections. ALLOWED

7. The tool of claim 1, further comprising a light member disposed within/on the magnetic head, to aid user visibility of autonomous engine sections. This is the 103 rejection obiviousness.

8. The tool of claim 1, wherein the magnetic head is detachably coupled to the second end of the flexible rod. This is the 103 rejection obiviousness.


9. The tool of claim 1, wherein the magnetic objects comprise at least one of a washer, spring, or a shim. This claim does not further modify the invention and it is just a workpiece which is obvious to use one of these metal workpieces.

10. The tool of claim 1, wherein the magnetic head is comprised of a planar surface for retrieving the magnetic objects. See Fig.1

11. The tool of claim 1, wherein the magnetic head is comprised of one or more shapes such as recessed, concave, or convex. This is covered in the 103 obviousness rejection.

12. The tool of claim 1, wherein the magnetic head is coupled to the flexible rod via a screwing mechanism. See Fig.3 is screwed into the head 

13. The tool of claim 1, wherein the magnetic head is anodized. ALLOWED

14. The tool of claim 1, wherein the tool is a part of a tool-kit comprising a plurality of magnetic heads of different sizes and flexible rods of variable lengths. See 103 rejection

15. A tool kit for retrieving magnetic objects, the tool kit comprising: a tool, comprising: a flexible rod; a handle coupled to a first end of the flexible rod; and a magnetic head coupled to a second end of the flexible rod, wherein the magnetic head comprises a through-hole for retrieving the magnetic objects. See 103 rejection


16. The tool kit of claim 15, wherein the tool kit further comprises a plurality of handles having different sizes, and is configured to be detachably coupled to the first end of the flexible rod. See 103 rejection



17. The tool kit of claim 15, wherein the tool kit further comprises a plurality of magnetic heads having different shapes, and is configured to be detachably coupled to the second end of the flexible rod. See 103 rejection


18. The tool kit of claim 15, wherein the flexible rod is statically-positionable. See 103 rejection


19. The tool kit of claim 15, wherein the flexible rod is extendable/retractable for allowing a user to set different lengths of the flexible rod. See 103 rejection


20. The tool kit of claim 17, wherein the magnetic head is comprised of a planar surface for retrieving the magnetic objects. See 103 rejection

Regarding claim 1-4,7, 9, and 11-12, It was known in the prior art to have a magnet with recess through hole, Coleman Jr et al discloses the tool having a magnet head 22 with a recess having a through hole 27 and a light 30 It would have been obvious at the time of invention to have modified the Burkhardt device by substituting the head to have a magnet with reacess and through hole with a light to better locate the wokpiece as taught by Coleman Jr et al this Yield the Predictable result of Locating workpieces. KSR
Regarding claims 5 and 8,  Burkhardt 9718175  discloses the claimed invention except for a handle and head being separable removeable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to (?), since it has been held constructing a formerly intergal structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding claims 14-20, it would be a simple matter of mechanincal expedience and obvious experimentation to create the same device which is a tool in different sizes to meet different size workpiece because this is within the skill of one having ordinary to have known how to size a device to commonly known sized workpiece to yield the predicable result of having a kit or the same tool in different sizes.KSR
Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art is of rejection. The rest is listed as part of the record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 26, 2022